            Case 1:20-cv-00044-CRH Document 38 Filed 06/02/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Black Gold Oilfield Services, LLC, a/k/a       )
Black Gold Oil Field Services LLC,             )
                                               )
                Plaintiff,                     )       ORDER
                                               )
       vs       .                              )
                                               )
The Grand Majestic Lodge LLC, John             )
Souza, and Carolyn Souza,                      )       Case No. 1:20-cv-044
                                               )
                Defendants.                    )


       Before the court is a Second Joint Motion to Amend Scheduling/Discovery Plan filed by the

parties on May 25, 2021. The court GRANTS the motion (Doc. No. 37) and AMENDS the pretrial

deadlines as follows:

       1.       The parties are to complete depositions by June 10, 2021.

       2.       The parties shall have until June 22, 2021, to file discovery motions.

       3.       The parties shall have until June 22, 2021, to file dispositive motions.

To ensure that it has sufficient time to consider any dispositive motions that may be filed, the court

on its own motion shall continue the final pretrial conference and bench trial. Accordingly, the final

pretrial conference scheduled for September 7, 2021, shall be rescheduled for November 2, 2021 at

9:00 AM by telephone. To participate, the parties shall call (877) 810-9415 and enter access code

8992581. The bench trial scheduled for September 20, 2021, shall be rescheduled for November 16,

2021, at 9:00 AM in Bismarck Courtroom #2 (3 days).




                                                   1
 Case 1:20-cv-00044-CRH Document 38 Filed 06/02/21 Page 2 of 2




IT IS SO ORDERED.

Dated this 2nd day of June, 2021.

                                    /s/ Clare R. Hochhalter
                                    Clare R. Hochhalter, Magistrate Judge
                                    United States District Court




                                       2
